ORDER
PER CURIAM.
The father, DeAndries Curtis, appeals from the trial court’s judgment modifying Father’s child-support obligation. We have reviewed the parties’ briefs and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).